UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-2089



ARMAND SERGE THEINKEU-DONFACK,

                                                        Petitioner,

          versus


ALBERTO R. GONZALES,

                                                        Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A97-923-045)


Submitted:   April 28, 2006                 Decided:   May 11, 2006


Before NIEMEYER and WILLIAMS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Bokwe G. Mofor, Silver Spring, Maryland, for Petitioner. Rod J.
Rosenstein, United States Attorney, Gregory Welsh, Senior
Litigation Counsel, Baltimore, Maryland, for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Armand Serge Theinkeu-Donfack, a native and citizen of

Cameroon,   petitions   for   review   of   an   order   of   the   Board   of

Immigration Appeals adopting and affirming the immigration judge’s

denial of his requests for asylum, withholding of removal, and

protection under the Convention Against Torture.

            In his petition for review, Theinkeu-Donfack challenges

the determination that he failed to establish his eligibility for

asylum.   To obtain reversal of a determination denying eligibility

for relief, an alien “must show that the evidence he presented was

so compelling that no reasonable factfinder could fail to find the

requisite fear of persecution.”        INS v. Elias-Zacarias, 502 U.S.

478, 483-84 (1992).     We have reviewed the evidence of record and

conclude that Theinkeu-Donfack fails to show that the evidence

compels a contrary result. Accordingly, we cannot grant the relief

that he seeks.

            Additionally, we uphold the denial of Theinkeu-Donfack’s

request for withholding of removal.         “Because the burden of proof

for withholding of removal is higher than for asylum--even though

the facts that must be proved are the same--an applicant who is

ineligible for asylum is necessarily ineligible for withholding of

removal under [8 U.S.C.] § 1231(b)(3).”          Camara v. Ashcroft, 378

F.3d 361, 367 (4th Cir. 2004).     Because Theinkeu-Donfack failed to




                                 - 2 -
show that he is eligible for asylum, he cannot meet the higher

standard for withholding of removal.

          We also find that substantial evidence supports the

finding that Theinkeu-Donfack failed to meet the standard for

relief under the Convention Against Torture.               To obtain such

relief, an applicant must establish that “it is more likely than

not that he or she would be tortured if removed to the proposed

country of removal.”     8 C.F.R. § 1208.16(c)(2) (2006).           We find

that Theinkeu-Donfack failed to make the requisite showing before

the immigration court.

          Accordingly,    we   deny    the    petition   for   review.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                           PETITION DENIED




                                      - 3 -